DETAILED ACTION

Response to Amendment
Applicant's amendment filed 01/28/2022 has been entered.  Currently, claims 1-11 are pending and claim 11 is withdrawn.


Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the phrase “the plurality of second color developing layers” lacks antecedent basis in the claims.  This can be overcome by changing the dependency of this claim to be off of claim 2, which is how the rejection can be overcome.


Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vetterling et al. (US 2010/0099556).
With regard to claims 1-3, 5, 9 and 10, Vetterling et al. teach a thermally imaging member of Figure 4 that may comprise a substrate 402 that reads on applicants’ base material, a color-forming layer 404 that reads on applicants’ first color developing layer 408 and 412 that read on applicants’ second color developing layer being a multicolor layer, and thermally-insulating layers 406 and 410 that read on applicants’ intermediate layers [0216].  The layer 408 may have an activation temperature that is higher than the layer 412, i.e. T-medium is greater than T-low (see option a at [0237]).  The laser irradiation may be incident from either side of the color-forming composite and the layers between the absorbing layer and the entry point should be transparent to the laser radiation [0245].  Also, the absorber for incident laser radiation, which reads on applicants’ photothermal conversion layer may be in or closely adjacent to the T-high layer, i.e. layer 404 [0238].  The absorber can be a phthalocyanine that does not absorb in the visible spectrum [0209] and [0210]; however, Vetterling et al. do not specifically teach placing the absorber in both places taught at [0238].
It would have been obvious to one having ordinary skill in the art to have placed the absorber in both the T-high layer 404 and as a separate layer coated onto the layer 404 and between the layer 404 and 406.  The rationale to do so is that Vetterling et al. teach both embodiments and to have tuned the amount of heat generated for the activation of the other two color-forming layers.  The resultant absorber layers and the color-forming layers 408 and 412 would necessarily be transparent to visible light and the light that is absorbed by the absorber, otherwise the colors of the layers would not be visible to a user of the thermally imaging member and the absorber would not need to be placed into the relevant absorber layers.

With regard to claim 7,  Vetterling et al. also teach that beside the three color-forming layers 404, 408 and 412 (magenta, cyan, and yellow), a black color layer may also be added to the laminate [0212]; however, Vetterling et al. do not show such a structure.
It would have been obvious to one having ordinary skill in the art to have added a black color layer into the laminate of the object of figure 4.  The rationale to have done so was to provide a full-color thermally imaging member that could present more diverse colors.  The black color layer would read on the monochrome recording layer and the magenta, cyan and yellow color-forming layers would read on applicants’ multicolor recording layer.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Please see the rationale for claim 8 below as claim 6 would be allowable for the same reasons if rewritten to overcome the 112(b) rejection.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the prior art that the recording medium has a monochrome image region and a multicolor image region, wherein the first color developing layer forms a monochrome recording layer and the plurality of second color developing layers form a multicolor recording layer, which means the second color developing layer would necessarily be in a separate region from the first color developing region, and the photothermal conversion layer is located corresponding to the multicolor image region in combination with the rest of the limitations claims.  This structure to the layers would not have been obvious to one having ordinary skill in the art.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/28/2022, with respect to the objections to the claims and the previous 112(b) rejections have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees and notes that the Examiner specifically stated in his rejection that laser radiation can be incident from other side of the color-forming composite [0245].  This means it would teach irradiating laser light via the layer 414 side of the color-forming composite, which reads on these intended use limitations.  Applicants have not explained how the details in Vetterling do not teach or suggest the intended use limitations claimed, and therefore the Examiner maintains his position.
Applicants argue that the layers 408 and 412 of Vetterling do not transmit visble light and light having a given frequency and the intended use limitations that the heat generated by the photothermal conversion layer being used for developing a color.
The Examiner respectfully disagrees and notes that the Examiner specifically set forth in his rejection the rationale as to how the absorber layers and the color-forming layer would necessarily be transparent to visible light and the light that is absorbed by the absorber, otherwise the colors of the layers would not be visible to a user of the thermally imaging member and the absorber would not need to be placed into the relevant absorber layers.  Also, Vetterling et al. teach at [0238] that the other two color-forming layers are heated indirectly from the heat diffusing from the vicinity of the T-high layer.  Applicants have not addressed this rationale set forth by the Examiner, and therefore the Examiner maintains that Vetterling et al. teach the intended use limitations claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759